     Case 2:19-cv-08583-VAP-FFM Document 17 Filed 12/18/19 Page 1 of 2 Page ID #:68




 1
 2
 3
 4
 5
 6
 7
 8
 9
                                UNITED STATES DISTRICT COURT
10
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
                                        WESTERN DIVISION
12
      UNITED STATES OF AMERICA,                       No. 2:19-CV-08583-VAP (FFMx)
13
                  Plaintiff,                          ORDER STAYING CIVIL FORFEITURE
14                                                    CASE
                         v.
15
      $3,430,286.72 IN BANK FUNDS,
16
                  Defendant.
17
18    DARIN FLASHBERG and
      LEANNE FLASHBERG,
19
20                Claimants
21
22          Pursuant to the stipulation and request of the parties, 18 U.S.C. § 981(g) and the
23    Court’s inherent power, and good cause appearing therefor, IT IS HEREBY ORDERED
24    that this matter shall be, and hereby is stayed pending the conclusion of the federal
25    criminal prosecution related to the instant civil forfeiture case.
26
      ///
27
28
     Case 2:19-cv-08583-VAP-FFM Document 17 Filed 12/18/19 Page 2 of 2 Page ID #:69




 1          In order to allow the Court to monitor the status of this matter, the government
 2    shall file a status report by March 16, 2020, and every 90 days thereafter, concerning the
 3    progress of the criminal investigation.
 4
 5          December 18, 2019
 6    DATED                                        HONORABLE VIRGINIA A. PHILIPS
                                                   UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  1
